Title: To Thomas Jefferson from Samuel Sheild, 31 August 1801
From: Sheild, Samuel
To: Jefferson, Thomas


Sir
York County August 31st. 1801.
Your much respected Favor of the 21st. Augt. reached me yesterday. Permit me, Sir, to embrace this unlooked for Opportunity of assuring you that one of the most ardent Wishes of my Heart has been realized in seeing a republican Administration established in The United States under your Auspices and that I largely participated that heart-felt Satisfaction, which pervaded a Majority of the Community at the Issue of the late Election. One of the first Objects of such an administration, as I have believed, would be to select the most proper Characters to fill the subordinate as well as the higher offices in the different Departments of the Government. Was I therefore to refuse the small Aid which it is in my Power to afford, in furthering this important End, I should consider myself equally deficient in Respect to you and in Duty to my Country. As to the Subject of your particular Inquiry—Mr. Mount E. Chisman—he was born of respectable Parents in the County of York, was raised there and has supported an upright Character. I cannot speak with equal Confidence of his Prudence in the Management of his private affairs. His first Essay in Life was in the mercantile Line, in which he was totally unsuccessful, and sunk, I believe, the greater Part of his small Capital—He then retired to Hampton and he lived there for several years, last past in the Capacity of a Tavern-keeper, with what Success in Point of Profit I am not informed.—but his Conduct, I believe, has been such as to gain him the Esteem of his Neighbors and Acquaintance. These are the principal Facts which have come to my Knowledge respecting either the Character of Mr. Chisman or his Situation in Life.
As you have been pleased to desire me to write freely on this Subject, I cannot forbear to suggest a Difficulty, which is likely to present the most judicious Disposal of the office, for which Mr. Chisman is an Applicant. It is this—The Emoluments are, as I suspect, too inconsiderable to excite a Competition or to induce Gentlemen of the first Respectability to solicit the Appointment. If this was not the Case, I must confess that there are several Gentlemen in that Neighborhood, whom I should prefer to Mr. Chisman. The Possession of a decent Property and a permanent Residence are great additional securities to the Government for a faithful discharge of Duty in its officers. If, for Instance, Major George Wray or Mr. Thomas Jones would accept the office, in either Case these Securities would be had, but as I am not authorized to propose one or the other of those Gentlemen as a Candidate for the Office, and as a Refusal on their Part might be attended with Inconvenience to you, I cannot venture to go further than merely to make these observations for your Consideration.
I am much obliged to you for the Assurance that no Use shall be made of this which shall bring me into Question, and you may rely upon it, that the Silence desired of me shall be observed.  With the greatest Respect and the most sincere wishes for your Health and Happiness
I am, Sir, your very obdt. Servt.
Sam. Sheild
